Citation Nr: 1633409	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a low back injury. 

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1978.  This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 20 percent disability rating for residuals of a low back injury.  

In a September 2014 rating decision, the RO granted the Veteran a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence from July 17, 2014, to August 31, 2014.  He was assigned a 20 percent rating from September 1, 2014.

In an October 2015 rating decision, the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity.  The Board has included this issue as part of the current appeal because this rating is part of the service-connected residuals of a low back injury.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (stating, "Evaluate any associated objective neurologic abnormalities, . . . separately under an appropriate diagnostic code.").

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).



REMAND

With regard to the claims for disability ratings in excess of 20 percent for residuals of a low back injury and radiculopathy of the right lower extremity, in the Veteran's June 2016 request to have his case advanced on the docket, he stated he had undergone a second stimulator implant on his back on May 13, 2016.  The Board finds that such statement suggests that the Veteran's service-connected low back disability, which would include the radiculopathy, may have increased in severity since the most recent VA examination in September 2015.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In October 2013, the Board remanded the claims for increase for additional development, which included obtaining the Veteran's VA vocational rehabilitation folder.  The folder was not obtained, and this must be completed on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

At the time of the October 2013 decision, the Board had found that the claim for a TDIU was part of the Veteran's claim for increase for the low back disability, as he claimed he could not work because of his service-connected low back disability, and requested development of this issue.  However, in November 2013, the Veteran alleged that he was unable to work because of his service-connected disabilities, which the Board construes as a claim for TDIU based on all of his service-connected disabilities and not limited to the low back disability.  Thus, the Veteran's claim for a TDIU is expanded to include all of his service-connected disabilities.

In the October 2013 remand instructions, the Board requested that the RO provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which it did in a March 2014 letter.  The Veteran did not submit a completed application, and he is asked to submit a completed VA Form 21-8940 for VA to have an understanding of the Veteran's post-service work history.  

Because the claims are being remanded, the Board will request that updated VA treatment records be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran another application for a TDIU claim and request that he complete the form for the purpose of obtaining a detailed, post-service work history.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increase, to include a TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in El Paso, Texas, from July 2014 to the present.  The RO must also attempt to obtain the Veteran's VA vocational rehabilitation records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected residuals of a low back injury, which includes the radiculopathy of the right lower extremity.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, including a thorough neurologic examination of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected low back, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins on active and passive motion, in weight-bearing and nonweight-bearing, and after at least three repetitions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.  The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must then readjudicate the issues of entitlement to a disability rating in excess of 20 percent for residuals of a low back injury and entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  The RO must also adjudicate the issue of whether a TDIU is warranted.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



__________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

